Beck, J.
A plea of total failure of consideration to a suit for tlie con- • tract price of certain articles is not supported, where the evidence fails to show that the articles are entirely worthless; and in the absence of any data from which the jury could ascertain how much less the goods are worth than the contract price, it is not error for the court to direct a verdict for the plaintiff. Hornsby v. Butts, 85 Ga. 694; Morgan v. Printup, 72 Ga. 66.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.